

115 HR 6394 IH: Healthy Food Choices Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6394IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance
			 benefits be used to purchase only supplemental foods that are eligible for
			 purchase under section 17 of the Child Nutrition Act of 1966 (commonly
			 known as the WIC program).
	
 1.Short titleThis Act may be cited as the Healthy Food Choices Act. 2.AmendmentSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended to read as follows:
			
 (k)Food means a supplemental food of the kind prescribed by the Secretary under section 17(b)(14) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)(14))..
 3.Effective dateThis Act shall take effect on January 1, 2019. 